NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HUMANA MILITARY HEALTHCARE SERVICES,
INC.,
Plain,tiff-Appellant,
V. `“
UNITED STATES,
Defendan,t-Appellee,
and
UNITED HEALTH MILITARY & VETERANS
SERVICES, LLC, -
Defendan,t-Appellee.
2011-5014
Appeal from the United States Court of Fc-ederal
C1aimS in case r1o. 10-CV-701, Senior Judge Eric G.
Bruggink.
ON MOTION
ORDER

HUM.ANA MILITARY HEALTHCARE SER V. US 2
Upon consideration of Humana Military Hea1thcare
Servies, Inc.’s motion to voluntarily dismiss its appea1,
IT ls 0RDERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costs.
FoR THE CoURT
 0 3  /s/ J an Horba13;
Date Jan Horbaly  .
C1erk
ccc Char1es G. Co1e, Esq.
Thomas C. Papson, Esq.
Ar1ene Pianko Groner, Esq.
s21
lssued As A Mandate:  0 3  l
F LE
"ss22sé;Ae%§a:°“
DEC 03 2010
lAN HORBALY
CLERK
§$-...